Evans, Judge:
This is an appeal to the court from a finding of value made by the appraiser on certain decorated porcelainware from Japan. It was originally decided by this court on September 19, 1938, Neap. Dec. 4390. From that decision an appeal was taken to Division One which was afterward abandoned. Within the time for filing a motion for rehearing from the decision of the single judge (Reap. Dec. 4390), such motion was filed and a rehearing was granted. The case is now before me on rehearing and has been submitted upon the following stipulation:
It is stipulated and agreed by and between counsel for the respective parties hereto, subject to the approval of the Court, that the market value or price at the time of exportation of the dinner sets as enumerated under consular invoice herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets from which exported in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:
53 piece dinner sets invoiced at yen 11.74 per set, is yen 11.79 per set;
94 piece dinner sets invoiced at yen 23.08 per set, is yen 23.18 per set;
Each of the above items, plus casing and packing as invoiced.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is fubtheb agreed that this case may be resubmitted upon the foregoing stipulation.
In view of this stipulation I find that the foreign value of this merchandise is as set forth therein.
Judgment will be rendered accordingly. It is so ordered.